                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION

JAMES COBB                                                 CIVIL ACTION NO. 19-0612

                                                           SECTION P
VS.
                                                           JUDGE TERRY A. DOUGHTY

TERRY PARISH, ET AL.                                       MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff James Cobb’s

Complaint, [doc. # 1], is DISMISSED WITHOUT PREJUDICE.

        MONROE, LOUISIANA, this 24th day of October, 2019.




                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

JAMES COBB                                                  CIVIL ACTION NO. 19-0612

                                                            SECTION P
VS.
                                                            JUDGE TERRY A. DOUGHTY

TERRY PARISH, ET AL.                                        MAG. JUDGE KAREN L. HAYES

                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge’s Report and Recommendation is correct and that

judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff James Cobb’s

Complaint, [doc. # 1], is DISMISSED WITHOUT PREJUDICE.

       MONROE, LOUISIANA, this ______ day of October, 2019.




                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
